DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regading claim 8, the limitation “each source/drain pattern of the plurality of source/drain patterns contact at least one of the impurity layer or the barrier layer,” is unclear as to how it is related to the limitation “each source/drain pattern of the plurality of source/drain penetrates the barrier layer,” as recited in claim 1. Specifically, claim 1 is understood to require the source/drain patterns to contact the barrier layer in that they penetrate the barrier layer. It is therefore unclear what is required of the source/drain patterns being required to contact at least one of the impurity layer or the barrier layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0365362; herein “Wang”).
Regarding claim 1, Wang discloses in Figs. 1-11C and related text a semiconductor device, comprising: 
a substrate (50, see [0020]) including a first well region (at least a portion of “well region” not shown, see [0022]);
a gate electrode (80, see [0035]) disposed on the substrate;
a semiconductor pattern (74, see [0027]) disposed between the substrate and the gate electrode; 
a plurality of source/drain patterns (88, see [0022]) disposed on the substrate and on opposing sides of the gate electrode;
an impurity layer (APT region 52, see [0022]; also top portion of 62, see [0025] and [0026]) disposed in the substrate and between the semiconductor pattern (74) and the first well region (of 50); and
a barrier layer (70, see [0027]) disposed in the substrate and between the semiconductor pattern (74) and the impurity layer (52/top portion of 62);
wherein the barrier layer includes oxygen (see [0027]), wherein each source/drain pattern of the plurality of source/drain patterns (88) penetrates the barrier layer (70) (note that 70 remains present under gate 80, see especially Fig. 10A-C, 11B, such that source/drain patterns 88 enter/pass into 70, i.e. penetrate 70).
Regarding claim 2, Wang further discloses wherein the semiconductor pattern (74) is disposed between the plurality of source/drain patterns (88) and includes a semiconductor material (see [0027]).
Regarding claim 8, Wang further disclose wherein each source/drain pattern of the plurality of source/drain patterns (88) contacts at least one of the impurity layer (top of 62) or the barrier layer (70) (contacts top of 62 and side of 70, see Figs. 10C and 11A at least).
Regarding claim 9, Wang further discloses wherein each source/drain pattern of the plurality of source/drain patterns (88) penetrates the barrier layer (70) and contacts the impurity layer (APT region of 52/top portion of 62) (note that 70 remains present under gate 80, see especially Fig. 10A-C, 11B, such that source/drain patterns 88 enter/pass into 70, i.e. penetrate 70, and contact the top portion of 62).
Regarding claim 10, Wang further discloses wherein the impurity layer (52/top portion of 62) is disposed between the first well region (of 50) and each of the source/drain patterns (88) (see [0022]).
Regarding claim 13, Wang further discloses 
a plurality of device isolation patterns (76, see [0031]) disposed on the substrate (50) and on corresponding opposite sides of the semiconductor pattern (74),
wherein the plurality of source/drain patterns (88) are spaced apart in a first direction (opposite sides of the gate 80 as shown in Fig. 11A) from each other across the semiconductor pattern,
wherein the plurality of device isolation patterns are spaced apart from each other in a second direction (along the length of the gate as shown in Fig. 11A; see horizontal direction also Fig. 10B) intersecting the first direction, 
wherein each device isolation pattern of the plurality of device isolation patterns exposes a lateral surface of the semiconductor pattern (74, see Fig. 10B), and
wherein the gate electrode (80) extends in the second direction and covers a top surface and the exposed lateral surface of the semiconductor pattern (see Fig. 10B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and in view of Zhu (US 2015/0318397; herein “Zhu”).
Regarding claim 3, Wang discloses the claimed invention as applied to claim 1 above, and further discloses
wherein the impurity layer and the first well region include impurities of a first conductivity type (see [0022]),
but does not explicitly disclose 

In the same field of endeavor, Zhu teaches in Fig. 4 and related text an impurity layer (1020, see [0027]) and a first well region (1000-1, see [0027]) 
wherein an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region, as taught by Zhu, in order to reduce leakage between the source and the drain (see Zhu [0027]).
Regarding claim 5, the combined device shows 
wherein the plurality of source/drain patterns (Zhu: 1014, see [0037]) includes impurities having a second conductivity type,
wherein the impurities having the second conductivity type are different from the impurities having the first conductivity type (see [0037] and [0027]).
Regarding claim 6, Wang further discloses a second well region disposed in the substrate and between the first well region and the impurity layer (e.g. the bottommost portion of well in 50 is a “first well region” and a middle portion of well in 50 is a “second well region”),
wherein the second well region includes impurities having the first conductivity type.
Regarding claim 7, the combined device shows wherein the impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the second well region (Zhu: see [0027]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu, as applied to claim 3 above, and further in view of Reznicek (US 2019/0080910).
Regarding claim 4, Wang does not explicitly disclose 
wherein an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer, wherein the impurity concentration of the first conductivity type in the impurity layer includes the impurity concentration of the first conductivity type in the upper portion of the impurity layer and the impurity concentration of the first conductivity type in the lower portion of the impurity layer,
wherein the upper portion of the impurity layer is closer than the lower portion of the impurity layer to the barrier layer.
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer (see [0020]),
wherein the upper portion of the impurity layer is closer than the lower portion of the impurity layer to the barrier layer (3, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first . 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and in view of Zhu and Reznicek.
Regarding claim 23, Wang discloses the claimed invention as applied to claim 1 above, and further discloses
wherein the first well region and the impurity layer includes impurities having a first conductivity type (see [0022]),
but does not explicitly disclose 
wherein an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region,
wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer, and the upper portion of the impurity layer is adjacent to the barrier layer.

wherein an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in the impurity layer greater than an impurity concentration of the first conductivity type in the first well region, as taught by Zhu, in order to reduce leakage between the source and the drain (see Zhu [0027]).
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer (see [0019]-[0020]), and the upper portion of the impurity layer is adjacent to the barrier layer (3, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang and Zhu by having the impurity concentration of the first conductivity type in the impurity layer having a maximum value at an upper portion of the impurity layer, and the upper portion of the impurity layer is adjacent to the barrier layer, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 
Claims 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu and Reznicek.
Regarding claim 14, Wang discloses in Figs. 1-11C and related text a semiconductor device, comprising: 
a substrate (50, see [0020]) including a first well region (at least a portion of “well region” not shown, see [0022]);
a gate electrode (80, see [0035]) disposed on the substrate;
a semiconductor pattern (74, see [0027]) disposed between the substrate and the gate electrode;
a plurality of source/drain patterns (88, see [0022]) disposed on the substrate and on opposing sides of the gate electrode;
an impurity layer (APT region 52, see [0022]; also top portion of 62, see [0025] and [0026]) disposed in the substrate and between the semiconductor pattern (74) and the first well region (of 50); and
a barrier layer (70, see [0027]) disposed in the substrate and between the semiconductor pattern (74) and the impurity layer (52/top portion of 62),
wherein the barrier layer includes silicon oxide (SiGeO, see [0027], which includes silicon oxide),
wherein the first well region and the impurity layer includes impurities having a first conductivity type (70 has same impurity type as the well impurity type, see [0022]), 
wherein each source/drain pattern of the plurality of source/drain patterns (88) penetrates the barrier layer (70) and contacts the impurity layer (APT region of 52/top portion of 62) (note that 70 remains present under gate 80, see especially Fig. 10A-C, 11B, such that source/drain patterns 88 enter/pass into 70, i.e. penetrate 70, and contact the top portion of 62).
Wang does not explicitly disclose 

wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer, and the upper portion of the impurity layer is adjacent to the barrier layer.
In the same field of endeavor, Zhu teaches in Fig. 4 and related text an impurity layer (1020, see [0027]) and a first well region (1000-1, see [0027]) 
wherein an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in the impurity layer greater than an impurity concentration of the first conductivity type in the first well region, as taught by Zhu, in order to reduce leakage between the source and the drain (see Zhu [0027]).
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer (see [0019]-[0020]), and the upper portion of the impurity layer is adjacent to the barrier layer (3, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang and Zhu by having the impurity concentration of the first conductivity type in the impurity layer having a maximum value at an upper portion of 
Regarding claim 15, the combined device shows wherein the upper portion of the impurity layer (Reznicek: 2A/B) is closer than a lower portion of the impurity layer to the barrier layer (3, see [0019]).
Regarding claim 17, the combined device shows 
wherein the source/drain patterns (Wang: 88) include impurities having a second conductivity type (see [0039]),
wherein the impurities having the second conductivity type are different from the impurities having the first conductivity type (Reznicek: nFET, i.e. n-type source/drain, has p-type impurity layer 2A and pFET, i.e. p-type source/drain, has n-type impurity layer 2B, see [0040], [0014] and [0002]).
Regarding claim 20, the combined device shows 
a second well region that are disposed in the substrate (Wang: e.g. the bottommost portion of well in 50 is a “first well region” and a middle portion of well in 50 is a “second well region”), wherein 
the second well region is disposed between the first well region and the impurity layer (Wang: top of 62), 
the second well region include impurities having the first conductivity type (Wang: bottom and middle portions of 50 both have same conductivity type), 
the impurity concentration of the first conductivity type in the impurity layer (Zhu: 1020) is greater than an impurity concentration of the first conductivity type in the first well region and an impurity concentration of the first conductivity type in the second well region (Zhu: bottom and top portions of 1000-1, see [0027]).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0315149; herein “Cheng”) in view of Bai et al. (US 2016/0181425; herein “Bai”).
Regarding claim 21, Cheng discloses in Figs. 11, 12A and related text a semiconductor device, comprising: 
a substrate (10L, see [0024]);
a gate electrode (26, see [0055]) disposed on the substrate;
a semiconductor pattern (16F, see [0068]) disposed between the substrate and the gate electrode;
a plurality of source/drain patterns (34S/D, see [0070]) disposed on the substrate;
an impurity layer (12Y/B’/F, see [0049] and [0072]) disposed in the substrate and including impurities having a first conductivity type (see [0026]); and
a barrier layer (32F, see [0068]) disposed in the substrate and between the semiconductor pattern and the impurity layer,
wherein the barrier layer (32F) is disposed adjacent to an upper surface of the impurity layer (12Y/B’/F); 
wherein each source/drain pattern of the plurality of source/drain patterns (34S/D) penetrates the barrier layer (32F) and partially penetrates the impurity layer (12Y/B’/F) (note that 32F and 12F remains present under gate 26, see especially Fig. 11, such that source/drain patterns 34S/D enter/pass into 70 and 12Y/B’/F, i.e. penetrate 70 and 12Y/B’/F).
Cheng does not disclose 
a plurality of gate electrodes;

In the same field of endeavor, Bai teaches in Fig. 30 and related text a semiconductor device comprising
a plurality of gate electrodes (154, see [0170]);
wherein each of the plurality of source/drain patterns (105, see [0172]) is disposed between a pair of gate electrodes of the plurality of gate electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng by having a plurality of gate electrodes and each of the plurality of source/drain patterns is disposed between a pair of gate electrodes of the plurality of gate electrodes, in order to provide an integrated semiconductor device having a large number of FinFET transistors on a substrate in a conventional high density layout of said transistors. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Bai, as applied to claim 21 above, and further in view of Reznicek.
Regarding claim 22, Cheng does not explicitly disclose
wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion.
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng by having wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Applicant argues (page 14-15) that Wang does not teach or suggest the claimed limitations requiring the source/drain patterns to penetrate the barrier layer, as recited in claims 1 and 14, because barrier layer 70 is removed before source/drain patterns 88 are formed. Applicant further argues that the remaining applied references do not cure the deficiencies of Wang. 
In response, the examiner disagrees. Specifically, Wang shows that the barrier layer 70 is only removed from portions not protected by the gate structure, and 70 remains present in the fin under the gate structure, as shown in Fig. 10B.  Accordingly, the source/drain patterns are formed entering/passing into 70, and therefore read on the claimed limitation of “penetrat[ing] the barrier layer.” In other words, the source/drain patterns are recessed into 70 in that 70 is only removed in the source/drain pattern regions.
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection applied above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/13/2021